United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.H., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
GREATER LOS ANGELES HEALTH CARE
SYSTEM, Los Angeles, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Daniel M. Goodkin, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 16-1164
Issued: February 24, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 13, 2016 appellant, through counsel, filed a timely appeal from a December 23,
2015 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met his burden of proof to establish an emotional
condition in the performance of duty.
FACTUAL HISTORY
On January 8, 2014 appellant, then a 50-year-staff pathologist, filed an occupational
disease claim (Form CA-2) alleging that he was harassed, belittled, threatened, and yelled at by
his supervisor, F.M., chief of the department of pathology, which caused progressive anxiety and
depression. He became aware of his condition on November 15, 2011 and realized that it was
causally related to his employment on July 15, 2013.
In an undated statement appellant alleged that, after receiving a grant and being selected
as a principal investigator, F.M. called him into his office and yelled at him and told him to keep
his “mouth shut” and “stop bragging” about his accomplishments because the “bragging” would
create jealousies and resentments from colleagues. F.M. asserted that, another investigator,
D.Y., and his staff could find noncompliance with the employing establishment rules and
regulations for human subject research by appellant and the research laboratory staff. Appellant
indicated that the research funding brought in by the selection of an employing establishment
principal investigator was supposed to provide the money necessary to hire other staff members
to cover the clinical service of a principal investigator during his “protected time,” or time he
was working on the grant. This would enable the principal investigator to have time off from
clinical service work in the hospital during his regular scheduled tour of duty to conduct research
and development in the approved studies. Appellant alleged that F.M. denied him “protected
time” and therefore he could not devote sufficient time to his research. He alleged that F.M. was
paranoid about potentially mixing funding between clinical and research spheres and prohibited
him from attending research lab related or other serious research staff meetings during his tour of
duty hours. Appellant alleged that F.M. gave him misguided instruction on how to manage his
research program and advised him that he was too lenient with his research laboratory staff. He
alleged that when F.M. discovered that appellant was not following his instruction he would
summon appellant to meetings and interrogate him, becoming angry and threatening, with words
like I will “not protect you any longer” from the “jealous” and “retaliatory” members of the
committees who would create a negative and hostile environment. This caused appellant to no
longer be able to conduct research. He alleged that he lost his principal investigator status
because of F.M.’s actions. Appellant alleged that F.M. and his subordinates would constantly
call him throughout the day to determine his location and, if he was not at the hospital office,
F.M. would demand that appellant return to his office in the hospital. He alleged that F.M.
would scream at him, humiliate him in front of others, and threaten him with the loss of his job at
least once a day. Appellant alleged that F.M. demanded that appellant move his laboratory to
another building on the other side of the campus which would require a substantial amount of
time to travel between the hospital building and the new laboratory building.
Appellant submitted reports from Dr. Daniel B. Auerbach, a Board-certified psychiatrist,
dated November 5 and December 20, 2013, which reflected that appellant was totally disabled
beginning September 28, 2013 due to work-related stress.

2

On February 18, 2014 OWCP asked appellant to submit additional evidence that included
a detailed description of the employment incidents that contributed to his claimed illness.
Appellant submitted a supplemental statement to his occupational disease claim and a
detailed history and descriptions of the events surrounding his alleged work-related illness,
which reiterated the allegations noted above.
On April 16, 2014 OWCP requested the employing establishment provide comments
from a knowledgeable supervisor on the accuracy of statements provided by the employee
related to the claim and fully explain points of concurrence and disagreement with supportive
evidence.
The employing establishment submitted a May 16, 2014 statement from F.M. who had
worked for the employing establishment since 2004 and hired appellant in 2007 as director of
molecular pathology. F.M. noted that, in 2009, appellant received a $6,000,000.00 grant by the
National Institutes of Health, which had to be administered by the research and development
department. He indicated that to allow appellant to focus on his new research grant he relieved
him of his responsibilities as the director of molecular pathology, but he was still paid as a
clinician. In response to appellant’s allegations, F.M. indicated that, after obtaining the grant
appellant would walk through the building and brag about his grant, he would arrive at work
very late, he fell behind in his clinical duties and research work, and laboratory workers
complained about him. D.Y., chief of research and development service, consulted with F.M.
and requested that he speak with appellant about attending to his research duties. F.M. spoke
with appellant about D.Y.’s concerns, but he did not yell at him, he did not tell appellant that
D.Y. would become jealous and he never implied that D.Y.’s research compliance staff would
have their way with appellant. He indicated that he advised appellant that bragging would cause
jealousy or resentment from his colleagues.
F.M. indicated that due to mounting
mismanagement of appellant’s research he was banned by research and development from going
to his lab and was determined to be out of compliance by an administrative investigation board.
He indicated that neither he nor D.Y. were part of the investigation. F.M. disagreed with
appellant’s allegation that he did not have protected time. He indicated that appellant was
expected to provide clinical services as a pathologist and once he completed his clinical duties he
could focus on research. However, appellant was a low performer, poor time manager, and
frequently reported to work late. F.M. asserted that appellant was consistently allowed time for
research and administrative tasks. There were clear separations between research and clinical
work and he advised appellant and others that they needed to be mindful of this to avoid
allegations of misconduct. F.M. indicated that he did not prevent appellant from attending to
research duties during clinical hours. He noted that he did not manage appellant’s research staff
and the administrative investigation board recommended that he act as appellant’s mentor. F.M.
indicated that appellant’s research problems were the result of his mismanagement of his
laboratory and research and not the result of misguided instruction from him. He noted that the
misconduct substantiated by the board was significant and, as his supervisor, elected the lowest
form of discipline which was an admonishment issued around March 7, 2012. F.M. asserted that
appellant’s statement that he lost his principal investigator status due to F.M.’s actions was
untrue as the principal investigator status was suspended by the research committee and he was
not a participant. He denied having his staff constantly call appellant to find his location. F.M.
further advised that when he met with appellant F.M.’s door was open and he did not scream.

3

He indicated that institutional and laboratory policy required research activities to be carried out
in designated spaces and not in patient care areas. F.M. noted that after appellant was awarded
the grant he was provided temporary research laboratory space, but when permanent space was
identified, appellant’s laboratory was relocated to the research service building where the
majority of research was conducted. He advised that nearly all physicians who worked where
appellant worked had research space in research buildings.
F.M. submitted an August 15, 2011 memorandum, which had been issued to appellant
detailing that the suspension of principal investigator status and laboratory research was due to a
continuing lack of appropriate laboratory oversight and concern over multiple incidences of
noncompliance of laboratory research. The committee requested a detailed plan identifying the
person who would manage his projects on-site. F.M. submitted a November 14, 2011
preliminary administrative investigation board report which examined allegations of research
misconduct, conflict of interest, insubordination, and inappropriate conduct. The preliminary
investigatory report recommended suspension of appellant’s investigator status.
In a decision dated June 10, 2014, OWCP denied appellant’s claim for an emotional
condition as the evidence did not support that he sustained an emotional condition in the
performance of duty.
On July 7, 2014 appellant requested a telephonic hearing which was held on
February 10, 2015. He testified that he was hired as a staff molecular pathologist, but the facility
had numerous needs that he filled, including medical director of the hematology laboratory,
training and rotation for a hemostasis program, medical director of a large research grant,
institutional review board member, and onsite director of the pathology laboratory. Appellant
indicated that he worked an average of 12 to 14 hours a day and sometimes as many as 20 hours
a day and had slept in his laboratory or in his car. He reported being off work from
October 2013 to May 2014 due to health issues. Appellant indicated that when he returned to
work he had even more job duties, including medical director for the immunology laboratory,
comedical director of hemostasis and transfusion medicine, director of outpatient phlebotomy at
North Hills, and medical director of the Core laboratory at the Sepulveda clinic. The record was
held open for 30 days to afford him time to submit additional evidence. A copy of the transcript
was sent to the employing establishment.
Appellant was treated by Dr. James K. Drury, a Board-certified cardiologist, from
February 17 to 21, 2015, who opined that appellant’s excessive workload with 10- to 14-hour
workdays and the medical services for which he was responsible resulted in excessive stress,
hypertension, and palpitations. In February 18 and 21, 2015 work capacity evaluations,
Dr. Drury noted that appellant had an excessive workload and was totally disabled. Appellant
submitted a job description for a clinical anatomical pathologist.
Appellant submitted a March 3, 2015, statement from J.B., a retired medical technologist,
who met appellant in 2007 after he was hired to run the pathology laboratory. J.B. indicated that
appellant worked very hard and was present in the pathology department a majority of the time
during the day, evenings, and on weekends. He noted that appellant was respectful and never
treated anyone negatively. Also submitted was a statement from B.K. who was the chief resident
at an employing establishment training program from 2008 to 2009. He noted that appellant

4

worked as medical director and arrived early and left late every day. B.K. described appellant as
polite and respectful who never yelled or treated anyone badly.
The employing establishment submitted a March 13, 2015 statement from J.W.R., chief
of pathology and laboratory medicine service, who noted that appellant was a full-time clinical
pathologist hired in 2007. J.W.R. indicated that appellant claimed he had numerous medical
directorship titles and an overwhelming amount of responsibility and workload assigned to him.
She described the duties of a medical directorship as providing technical oversight limited to
policy and procedure review, consulting with clinical staff regarding test orders, and rendering
patient diagnosis and interpretation of results. J.W.R. noted that the medical director performed
periodic visits to offsite laboratories and was kept abreast of situations by supervisors, but did
not supervise day to day laboratory operations. Since 2013, appellant was no longer a medical
director as the laboratories were consolidated under one medical director. J.W.R. advised that
appellant was given unsatisfactory performance appraisals by his prior supervisor. She indicated
that, since appellant’s return to work in January 2015, he has been assigned away from the
alleged stressful environment and many of his clinical medical director duties were absorbed by
other pathologists. Appellant’s current clinical duties would require no more than four hours a
day to complete when compared to other clinical pathologists. J.W.R. noted that the employing
establishment could not explain why he spent 12 to 14 hours a day performing clinical duties.
She disagreed with appellant’s claim that he supervised six people and indicated that there was
no one under his supervision and he had no supervisory responsibilities.
Laboratory staff reported to the section supervisors who were medical technologist and
the section supervisors report to the laboratory manager. J.W.R. noted that appellant’s late
arrival to the workplace was witnessed by many laboratory staff and pathologists on many
occasion. She indicated that appellant was counseled by F.M. for tardiness. Although appellant
described duties that, included clinical duties and after hours research, J.W.R. noted that he had
not had research funding since 2012 and was expected to perform only clinical duties. Any
unfunded research that he chose to continue would be on his own time outside of his clinical
time and was completely voluntary and not an employing establishment requirement. J.W.R.
advised that appellant was investigated for research misconduct and noncompliance and an
administrative investigation board substantiated the claims and he was suspended as principal
investigator. She further noted that his impression of having protected research time of 30
percent even without funding was untrue. Appellant was advised that for any physician under
clinical services, if research funding is exhausted, the physician is expected to perform clinical
work until future funding is awarded. J.W.R. indicated that appellant elected to spend an
extraordinary amount of time performing unfunded research outside his clinical duties.
Appellant’s clinical assignments were comparable to assigned responsibilities of other full-time
clinical pathologist. J.W.R. asserted that his illness was not related to work assigned to him and
that any perceived stress due to being overworked was the result of additional duties he chose to
perform outside his assigned duties.
In a decision dated May 18, 2015, an OWCP hearing representative affirmed the prior
decision.
On May 27, 2015 counsel informed OWCP that he had not received a copy of the
employing establishment’s response to the transcript or the March 13, 2015 statement from

5

J.W.R. Based on this, the employing establishment response was sent to counsel and the parties
were permitted 20 days to provide a rebuttal response. In a letter dated July 30, 2015, OWCP
informed appellant that the hearing decision would be amended to allow for consideration of
counsel and claimant responses.
In an amended decision dated December 23, 2015, an OWCP hearing representative
affirmed OWCP’s decision dated June 10, 2014.3
LEGAL PRECEDENT
To establish an emotional condition in the performance of duty, a claimant must submit
the following: (1) medical evidence establishing that he or she has an emotional or psychiatric
disorder; (2) factual evidence identifying employment factors or incidents alleged to have caused
or contributed to the condition; and (3) rationalized medical opinion evidence establishing that
the identified compensable employment factors are causally related to the emotional condition.4
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. In the case of Lillian Cutler,5 the Board
explained that there are distinctions as to the type of employment situations giving rise to a
compensable emotional condition arising under FECA. There are situations where an injury or
illness has some connection with the employment, but nevertheless does not come within
coverage under FECA.6 When an employee experiences emotional stress in carrying out his or
her employment duties, and the medical evidence establishes that the disability resulted from an
emotional reaction to such situation, the disability is generally regarded as due to an injury
arising out of and in the course of employment. This is true when the employee’s disability
results from his or her emotional reaction to a special assignment or other requirement imposed
by the employing establishment or by the nature of the work.7 Allegations alone by a claimant
are insufficient to establish a factual basis for an emotional condition claim.8 Where the claimant
alleges compensable factors of employment, he or she must substantiate such allegations with
probative and reliable evidence.9 Personal perceptions alone are insufficient to establish an
employment-related emotional condition.10 On the other hand the disability is not covered where

3

The hearing representative affirmed the decision dated January 20, 2015; however, OWCP did not issue a
decision dated January 20, 2015. The prior OWCP decision was dated June 10, 2014.
4

George H. Clark, 56 ECAB 162 (2004).

5

28 ECAB 125 (1976).

6

See Robert W. Johns, 51 ECAB 137 (1999).

7

Supra note 5.

8

J.F., 59 ECAB 331 (2008).

9

M.D., 59 ECAB 211 (2007).

10

Roger Williams, 52 ECAB 468 (2001).

6

it results from such factors as an employee’s fear of a reduction-in-force or his frustration from
not being permitted to work in a particular environment or to hold a particular position.11
ANALYSIS
Appellant alleged that he sustained an emotional condition due to a number of
employment interactions and conditions. OWCP denied his emotional condition claim because
he failed to establish any compensable employment factors. The Board must initially review
whether these alleged incidents and conditions of employment are covered employment factors
under the terms of FECA.
Appellant has attributed his emotional condition to performing his regular or specially
assigned duties of his position. He alleged that his workload was excessive and he was required
to work long hours. Appellant testified that he was hired as a staff molecular pathologist, but the
facility had numerous needs that he filled including multiple medical directorships. He indicated
that he worked an average of 12 to 14 hours a day and sometimes as many as 20 hours a day, and
had slept in his laboratory or in his car. Beginning in May 2014 appellant had additional duties.
However, he provided insufficient corroborating evidence to establish that he was overworked.
There is no evidence to support appellant’s general allegation of overwork. He submitted a
statement from J.B. who indicated that appellant worked very hard and was present in the
pathology department a majority of the time during the day, evenings, and on weekends. B.K.
noted that appellant worked as medical director and would arrive early and leave late every day.
These general statements from colleagues attesting that appellant was frequently in his office or
laboratory in the evenings and on weekends are insufficient to establish that he was overworked.
There is no evidence that the employing establishment directed him to work beyond his normal
tour of duty.
The employing establishment submitted a statement from J.W.R. who disputed that
appellant had numerous medical directorship titles and an overwhelming amount of
responsibility and workload. J.W.R. explained that a medical directorship provided technical
oversight limited to policy and procedure review, but did not supervise the day to day operations
of the laboratory. Since 2013, appellant was no longer a medical director as the laboratories
were consolidated. J.W.R. indicated that clinical assignments were comparable to assigned
responsibilities of other full-time clinical pathologists and his current clinical duties should
require no more than four hours a day to complete. She indicated that there was no reason for
appellant to spend 12 to 14 hours a day performing his duties and asserted that this additional
time was spent on unfunded research outside of his clinical duties. J.W.R. contended that any
perceived stress was due to additional duties he voluntarily chose to perform outside of his
assigned duties. Thus, to the extent that appellant alleged overwork,12 this is not established by
the evidence. Furthermore, he did not otherwise attribute his emotional condition to performing

11

See supra note 5.

12

The Board has held that overwork, as substantiated by sufficient factual information to support the claimant’s
account of events, may be a compensable factor of employment. Bobbie D. Daly, 53 ECAB 691 (2002).

7

a specific regular or specially assigned duty in his job. Therefore, appellant has not established a
compensable factor under Cutler.13
Appellant made several allegations related to administrative and personnel actions. In
Thomas D. McEuen,14 the Board held that an employee’s emotional reaction to administrative
actions or personnel matters taken by the employing establishment is not covered under FECA as
such matters pertain to procedures and requirements of the employing establishment and do not
bear a direct relation to the work required of the employee. The Board noted, however, that
coverage under FECA would attach if the factual circumstances surrounding the administrative
or personnel action established error or abuse by the employing establishment superiors in
dealing with the claimant. Absent evidence of such error or abuse, the resulting emotional
condition must be considered self-generated and not employment generated. In determining
whether the employing establishment erred or acted abusively, the Board has examined whether
the employing establishment acted reasonably.15
Appellant alleged that F.M. yelled at him and told him to keep his “mouth shut” and
“stop bragging” about receiving a grant and being selected as a principal investigator because
that would create jealousies and resentments from colleagues. The Board has found that an
employee’s complaints concerning the manner in which a supervisor performs his or her duties
as a supervisor or the manner in which a supervisor exercises his or her supervisory discretion
fall, as a rule, is outside the scope of coverage provided by FECA. This principle recognizes that
a supervisor or manager in general must be allowed to perform his or her duties, that employees
will at times dislike the actions taken, but that mere disagreement or dislike of a supervisory or
management action will not be actionable, absent evidence of error or abuse.16 Appellant has
presented no corroborating evidence to support that the employing establishment erred or acted
abusively with regard to these allegations. F.M. indicated that appellant walked through the
building and bragged about his grant, arrived late to work, fell behind on his clinical duties and
research work, and the laboratory workers complained about him. The chief of research and
development service requested that F.M. speak with appellant about attending to his research
duties. F.M. noted speaking with appellant, but denied yelling at him. Appellant has not
established administrative error or abuse in the performance of these actions and therefore they
are not compensable under FECA.
Appellant alleged that as a principal investigator he was entitled to “protected time” or
time off from his clinical service work in the hospital during his regular scheduled tour of duty to
conduct research in approved studies, but that F.M. denied appellant’s “protected time.” He
alleged that F.M. prohibited him from attending research, or lab-related or other research related
meetings during his duty hours because he did not want to mix funding between the clinical and
research spheres. Appellant also alleged that F.M. gave him misguided instruction on managing
his research program, indicating that appellant was too lenient with his research laboratory staff.
13

See supra note 5.

14

See Thomas D. McEuen, 41 ECAB 387 (1990), reaff’d on recon., 42 ECAB 566 (1991).

15

See Richard J. Dube, 42 ECAB 916, 920 (1991).

16

See Marguerite J. Toland, 52 ECAB 294 (2001).

8

The Board notes that the assignment of work is an administrative function17 and the manner in
which a supervisor exercises his or her discretion falls outside the ambit of FECA. Absent
evidence of error or abuse, appellant’s mere disagreement or dislike of a managerial action is not
compensable.18 The Board finds that appellant has not offered sufficient evidence to establish
error or abuse regarding his work assignments. The evidence does not establish that the
employing establishment acted unreasonably. F.M. indicated that appellant was expected to
provide clinical services as a pathologist and once he completed his clinical work he could focus
on research. However, he noted that appellant was a low performer, poor time manager, and
frequently reported to work late. F.M. asserted that appellant was consistently allowed time for
research and administrative tasks. He advised that there were clear separations between research
and clinical work and he advised appellant and others that they needed to be mindful of the
separation. F.M. indicated that he did not prevent appellant from attending to research duties
during clinical hours. The employing establishment has either denied appellant’s allegations or
explained the reasons for its actions in these administrative matters. Appellant has presented no
corroborating evidence to support that the employing establishment acted unreasonably.
Appellant alleged that he lost his principal investigator status because of F.M.’s actions.
The Board has held that denials by an employing establishment of a request for a different job,
promotion or transfer are not compensable factors of employment as they do not involve the
employee’s ability to perform his or her regular or specially assigned work duties, but rather
constitute his or her desire to work in a different position.19 The Board also notes that
disciplinary matters are administrative functions of the employing establishment and not duties
of the employee and, unless the evidence discloses error or abuse on the part of the employing
establishment, are not compensable employment factors.20 FM. denied this allegation and
indicated that the principal investigator status was suspended by the research committee.
Appellant has not provided any corroborating evidence that the employing establishment erred in
taking away his principal investigator status.
Appellant alleged that F.M. and his subordinates would constantly call him throughout
the day to monitor his location and, when F.M. discovered that appellant was not in the hospital
office building, he would demand that appellant return to his office in the hospital. Although the
monitoring of activities at work is generally related to the employment, it is an administrative
function of the employing establishment, and not a duty of the employee.21 F.M. denied this
allegation. Appellant has presented no corroborating evidence to support that the employing
establishment erred or acted abusively with regard to these allegations. He also presented no

17

Donney T. Drennon-Gala, 56 ECAB 469 (2005).

18

See Barbara J. Latham, 53 ECAB 316 (2002); see also Peter D. Butt Jr., 56 ECAB 117 (2004) (allegations
such as improperly assigned work duties, which relate to administrative or personnel matters, unrelated to the
employee’s regular or specially assigned work duties do not fall within the coverage of FECA).
19

Donna J. DiBernardo, 47 ECAB 700, 703 (1996).

20

C.T., Docket No. 08-2160 (issued May 7, 2009).

21

See Dennis J. Balogh, 52 ECAB 232 (2001); see also John Polito, 50 ECAB 347 (1999).

9

corroborating evidence that he was monitored. The Board finds that the evidence does not show
that the employing establishment acted unreasonably in monitoring appellant’s work.
Appellant alleged that F.M. demanded that he move his laboratory to another building on
the other side of campus, which resulted in appellant having to allocate more time in moving
between the laboratory and the main hospital building. To the extent that appellant has alleged
that the change in the location of his laboratory constituted punishment or was inconvenient this
would be analogous to emotional frustration in not being allowed to work in a particular
environment. It is well established that when disability results from an employee’s frustration
over not being permitted to work in a particular environment, to hold a particular position, or to
secure a promotion, such disability does not arise in the performance of duty.22 Appellant has
not submitted sufficient evidence to establish that the administrative change in the location of his
laboratory constituted administrative error or abuse by employing establishment management.23
F.M. indicated that institutional and laboratory policy requires research activities to be carried
out in designated spaces and not in patient care areas. He noted that after appellant was awarded
the grant he was provided for temporary research laboratory space and when permanent space
was identified his laboratory was relocated to the research service building where the majority of
research is conducted. The record establishes that appellant was not singled out for a laboratory
location change as F.M. advised that nearly all physicians who work in building 500 have
research space in research buildings. The Board finds that the evidence does not establish that
the change in appellant’s laboratory location was unreasonable or that it was a form of
harassment or discrimination.24 Thus, appellant has not established a compensable employment
factor under FECA with respect to the laboratory location change.
Appellant alleged that he was harassed, screamed at, humiliated in front of others, and
threatened with the loss of his job at least once a day. To the extent that incidents alleged as
constituting harassment or a hostile environment by a manager are established as occurring and
arising from appellant’s performance of his regular duties, these could constitute employment
factors.25 However, for harassment to give rise to a compensable disability under FECA, there
must be evidence that harassment did in fact occur. Mere perceptions of harassment are not
compensable under FECA.26 The evidence fails to support appellant’s claim for harassment as a
cause for his emotional condition. F.M. denied that he yelled or screamed at appellant. General
allegations of harassment are not sufficient27 and in this case appellant has not submitted
sufficient evidence to establish disparate treatment by his supervisor.28 Although he alleged that
22

See supra note 5.

23

An administrative or personnel matter will be considered to be an employment factor where the evidence
discloses error or abuse on the part of the employing establishment. Charles D. Edwards, 55 ECAB 258 (2004).
24

See infra, notes 25, 26 and accompanying text regarding harassment.

25

David W. Shirey, 42 ECAB 783, 795-96 (1991); Kathleen D. Walker, 42 ECAB 603, 608 (1991).

26

Jack Hopkins, Jr., 42 ECAB 818, 827 (1991). See Joel Parker, Sr., 43 ECAB 220, 225 (1991) (finding that a
claimant must substantiate allegations of harassment or discrimination with probative and reliable evidence).
27

See Paul Trotman-Hall, 45 ECAB 229 (1993).

28

See Joel Parker, Sr., supra note 26.

10

his supervisor harassed and engaged in actions, which he believed constituted harassment, he
provided no corroborating evidence to establish his allegations.29 The factual evidence fails to
support appellant’s claim that he was harassed by F.M.
Appellant alleged that F.M. threatened, yelled and verbally abused him. The Board has
recognized the compensability of verbal abuse and threats in certain circumstances. This does
not imply, however, that every statement uttered in the workplace will give rise to coverage
under FECA.30 The Board finds that the facts of the case do not support any specific incidents of
verbal abuse. Appellant alleged that F.M. threatened to fire him daily. However, his statement
is not specific as to the time or place of any claimed verbal abuse and he did not provide the
context for the statements or when they occurred.31 The Board finds that the evidence does not
support any specific incidents of verbal abuse or threats. Appellant provided no corroborating
evidence to establish any specific incidents.32
Consequently, appellant has not established his claim for an emotional condition as he
has not attributed his claimed condition to any compensable employment factors.33
On appeal, appellant through counsel reiterated his allegations, asserting that he has
established error or abuse by the employing establishment. As explained, the Board finds that
appellant has not established his claim for an emotional condition as he has not established any
compensable employment factors.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant fails to meet his burden of proof to establish an emotional
condition in the performance of duty.

29

See William P. George, 43 ECAB 1159, 1167 (1992) (claimed employment incidents not established where
appellant did not submit evidence substantiating that such incidents actually occurred).
30

Charles D. Edwards, supra note 23.

31

See Joe M. Hagewood, 56 ECAB 479 (2005) (without a detailed description of the specific statements made, a
compensable employment factor was not established; the mere fact a supervisor or employee may raise his voice
during the course of a conversation does not warrant a finding of verbal abuse).
32

See supra note 29. See also Judy L. Kahn, 53 ECAB 321 (2002).

33

As appellant has failed to establish a compensable employment factor, the Board need not address the medical
evidence of record; see Margaret S. Krzycki, 43 ECAB 496 (1992).

11

ORDER
IT IS HEREBY ORDERED THAT the December 23, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 24, 2017
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

12

